Citation Nr: 9927813	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for nummular 
eczematous rash of the elbows, knees and posterior neck, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which, in part, granted the 
veteran's claim for service connection for a nummular 
eczematous rash, evaluated as 10 percent disabling.  The 
veteran's notice of disagreement was received in October 
1994; the RO issued a statement of the case in March 1995; 
and the veteran's substantive appeal (VA Form 9) was received 
in May 1995.  This matter was previously remanded by the 
Board in an October 1997 opinion for further development.


FINDING OF FACT

The veteran's service-connected nummular eczematous rash is 
productive of extensive lesions, but without ulceration, 
extensive exfoliation or crusting, systemic or nervous 
manifestations. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 30 percent 
for the veteran's service-connected nummular eczematous rash 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is an appeal of the original assignment 
of 10 percent disability evaluation, and, as such, the claim 
for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Moreover, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed with regard to this issue.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

The veteran was granted service connection for a nummular 
eczematous rash of the elbows and back of the neck in 
December 1993.  Initial evaluation was established at 10 
percent, based on VA examinations performed in September 1993 
and October 1993.  In the September 1993 examination, it was 
observed that the veteran had a nummular eczematous type rash 
on both elbows and the back of his neck.  There is no further 
description of either objective or subjective symptomatology.  
In the October 1993 examination, it was noted that the 
veteran had a rash on both elbows on the extensor surface and 
the back of the neck.  The rash was described as red, macular 
papular, not crusted, and not purulent.

A VA clinical record dated in September 1994 documents 
complaints of a rash on both elbows and his ears, eased by 
exposure to sun and salt water, and that he requested a 
dermatology consult.  On examination, a raised pale rash of 
the ears and elbows was noted.  

A VA examination was performed in January 1997 and 
photographs of the rash were taken.  The examiner noted 
raised papules on the right and left thumb, annular lesion on 
both anterior knees, rash with itching in the posterior neck.  
There were no lesions on either ear at the time.  Photographs 
were taken of the elbows, back of the neck, knee and fingers, 
showing patches of reddened skin and raised bumps.

In January 1998, a special VA dermatology examination was 
performed in accordance with the Board's remand.   The 
veteran stated a rash had been present since 1993, and that 
it comes and goes.  The rashes are mainly pruritic and the 
worst area at the time was the back of the neck.  On 
examination, there were several small lesions on the back of 
the neck, essentially unchanged from the January 1997 
examination.  The elbows did [not] show anything appreciable.  
The rash on the thumbs was not significant.  There were 
significant lesions on both lateral knees and the left knee 
over the suprapatellar area, which appeared to be quite 
extensive.  The left hand had lesions over the proximal 
little finger, dorsally, and the ring finger, proximally.  
The right hand had a lesion of the little finger at the 
proximal interphalangeal joint.  The only exposed area was 
the back of the neck and the hands, except if the veteran 
were to wear shorts revealing the knees.  There was no 
evidence of ulceration, no exfoliation, and no crusting.  
There was no associated systemic lesion.  Photographs of the 
veteran's knees and hands were taken and are in the claims 
file.  They show several patches of darkened skin or lesions 
on the knees and several lesions on the hand and middle 
finger.

The veteran's disability of eczema is evaluated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7806.  That provision 
assigns a 10 percent evaluation for cases involving 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation for cases 
involving constant exudation or itching, extensive lesions, 
or marked disfigurement; and a 50 percent evaluation for 
cases involving ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or which 
are exceptionally repugnant.

After reviewing the totality of the evidence, the Board finds 
that a higher evaluation of 30 percent is warranted.  The 
examiner who conducted the January 1998 VA examination 
described the lesions on the veteran's knees as 
"extensive", and there are lesions apparent on the fingers 
and neck as well.  The veteran complains that the rash is 
pruritic, or itchy, and parts of the rash are on exposed 
areas, although they do not appear from photographs to be 
markedly disfiguring.  However, the fact that there is 
medical evidence of extensive lesions satisfies one of the 
listed criteria for a 30 percent rating under Diagnostic Code 
7806.  However, the preponderance of the evidence shows that 
the next higher rating of 50 percent evaluation is not 
warranted.  The VA examiner specifically found no evidence of 
ulceration, exfoliation, crusting, or systemic manifestation, 
and there is no evidence that the eczema is exceptionally 
repugnant.



ORDER

Entitlement to a 30 percent rating for the veteran's service-
connected nummular eczematous rash is warranted.  To this 
extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

